Citation Nr: 1037605	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for hemorrhoids. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
Specifically, in pertinent part of a June 2006 decision, the RO 
continued a previous denial of service connection for 
hemorrhoids.  Also, in pertinent part of a July 2006 
determination, the RO denied service connection for a bilateral 
hearing loss disability.  

In his December 2006 VA Form 9, the Veteran asked to testify at a 
hearing at the RO before a Veterans Law Judge.  However, a June 
2007 Report of Contact form reflects that the Veteran contacted 
the RO by phone and expressed his wish to withdraw his hearing 
request.  Thus, his request for a hearing is considered 
withdrawn, and the Board will proceed with appellate review.  See 
38 C.F.R. § 20.704(e) (2009).  

As will be explained in further detail in the following decision, 
the Board agrees that new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for hemorrhoids.  Thus, the Board will grant the new 
and material aspect of the Veteran's appeal.  The underlying 
issue of entitlement to service connection for hemorrhoids, 
however, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1969 rating decision denied service connection 
for hemorrhoids; the Veteran was properly notified of the adverse 
outcome and his appellate rights in an October 1969 letter; he 
did not file a notice of disagreement.

2.  Additional evidence received since the October 1969 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for hemorrhoids. 

3.  The competent evidence does not show that the Veteran's 
bilateral hearing loss disability had its onset in active 
service, manifested within one year of service separation, or is 
otherwise related to service. 


CONCLUSIONS OF LAW

1.  The October 1969 rating decision, denying service connection 
for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the October 1969 determination is 
new and material, and the claim for service connection for 
hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in greater detail in the following decision, 
the Board is granting the Veteran's claim to reopen the issue of 
entitlement to service connection for hemorrhoids.  Accordingly, 
the Board finds that any error related to the VCAA on this issue 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for a 
bilateral hearing loss disability, the Board finds that all duty 
to notify and assist provisions under the VCAA have been 
satisfied.  In this regard, the Board notes that the VCAA 
provides that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the initial rating decision in this matter, 
letters sent to the Veteran in March 2006 fully addressed all 
necessary notice elements under the VCAA.  Taken together, the 
letters informed the Veteran of the five elements of service 
connection, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence in 
support of his claim.  The Board concludes that the duty to 
notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA medical records, and 
a private audiogram are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to his hearing loss claim.  
Indeed, in a March 2006 letter, the Veteran indicated that he had 
no additional information or evidence to submit in support of his 
claim.  He specifically asked that his appeal be decided as soon 
as possible.  Accordingly, the Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

Here, the RO provided the Veteran with a VA audiological 
examination in July 2006.  The Board finds that this examination 
is adequate for the purpose of making a decision on this claim as 
the examiner reviewed the claims file, including the medical 
records contained therein, thoroughly examined the Veteran and 
performed all indicated tests, and provided a complete rationale 
for the opinion stated which is consistent with the evidence of 
record.  Thus, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. at 122. 

II. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service 
connection for hemorrhoids.  In this regard, the Board notes that 
the RO reopened this claim and denied it on the merits in the 
June 2006 rating decision.  However, in the December 2006 
statement of the case (SOC), the RO concluded that this claim 
should not have been reopened as new and material evidence had 
not been submitted.  Notwithstanding the decision of the RO, the 
Board must determine independently whether new and material 
evidence has been presented to reopen the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  For the following reasons, the Board finds that new 
and material evidence has been submitted to reopen this claim. 

The Veteran initially filed for service connection for 
hemorrhoids in July 1969.  The claim was denied in an October 
1969 rating decision.  The Veteran was notified of this decision 
and informed of his appellate rights in an October 1969 letter.  
He did not appeal the decision, and consequently it became final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim for service connection for hemorrhoids was 
denied in the October 1969 rating decision because the Veteran 
was not found to have this disability when examined by VA in 
August 1969.  Thus, in order to reopen this claim, there must be 
new evidence suggesting that the Veteran currently has 
hemorrhoids.  

Subsequent to the October 1969 rating decision, the Veteran 
submitted a May 2002 private treatment record showing a diagnosis 
of hemorrhoids.  An October 2005 letter from his private treating 
physician also reflects that the Veteran's medical conditions 
include hemorrhoids.  This evidence was not available at the time 
of the prior final denial of his claim, and is new to the file.  
Moreover, the Veteran's service treatment records show a 
diagnosis of hemorrhoids in April 1969 and in May 1969 when the 
Veteran underwent a separation examination.  Thus, when 
considered with previous evidence of record, the newly submitted 
evidence showing diagnoses of hemorrhoids relates to an 
unestablished fact necessary to substantiate the claim, namely 
the existence of a current disability, and raises a reasonable 
possibility of substantiating it. 

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for hemorrhoids.  The petition to reopen is granted.  
See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability resulting from acoustic 
trauma in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Under the first Hickson element, the Veteran must show that he 
has a current hearing loss disability.  In this regard, impaired 
hearing will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  The Court has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Id. at 159.

The Board finds that the Veteran has a current bilateral hearing 
loss disability.  The July 2006 VA audiological examination 
reflects that the Veteran had puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
40
50
LEFT
35
40
55
50
60

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 92 percent for the right ear and 88 percent 
for the left ear.  The Veteran's puretone thresholds and speech 
recognition scores demonstrate that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an 
injury is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  While service connection for a combat-related 
injury may be based on lay statements alone, the competent and 
credible evidence must still show a current disability and a 
nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran's DD 214 reflects that the Veteran served in an 
infantry unit in Vietnam and was awarded the Combat Infantryman 
Badge.  Receipt of this badge is sufficient to establish that the 
Veteran engaged in combat with the enemy for the purposes of the 
relaxed evidentiary standard accorded combat-related injuries 
under 38 U.S.C.A. § 1154(b).  See VAOPGCPREC 12-99 (65 Fed. Reg. 
6,257 (2000); see also Manual of Military Decorations and Awards 
(Department of Defense, September 1996).  At the July 2006 VA 
examination, the Veteran stated that he was exposed to noise in 
service from mortars, artillery, small arms, tanks, and air 
craft.  The Veteran also related that on one occasion a grenade 
exploded at very close range and caused hearing loss and 
tinnitus.  A January 2007 letter from a fellow service member 
reflects that the service member witnessed a mortar explode near 
the Veteran and that subsequently the Veteran complained for a 
couple of days of ringing in the ears and hearing loss.  These 
statements are consistent with the conditions of the Veteran's 
combat service in Vietnam.  Therefore, the Board finds that, 
based on the Veteran's combat service as well as the fact that 
hazardous noise exposure is consistent with such service, the 
Veteran sustained acoustic trauma while serving in Vietnam.  
However, there must still be competent and credible evidence 
showing that the Veteran's current hearing loss disability is 
related to his in-service acoustic trauma.  See Davidson, supra.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of hearing loss.  In the 
January 2007 letter referred to above, the fellow service member 
stated that the Veteran had sought treatment for his hearing 
problem from the company medic.  However, there is no record of 
this treatment in the file and the Veteran himself has never 
stated that he sought treatment for hearing loss or other hearing 
problems during service.  The Veteran's May 1969 separation 
examination indicates that his hearing was found to be normal at 
that time.  An audiogram in this examination report shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
0
LEFT
5
0
5
/
5

This audiogram reflects that the Veteran's hearing was normal at 
separation.  Hensley, 5 Vet. App. at 157.  The Veteran's puretone 
thresholds at 3000 Hertz and the results of a speech recognition 
test were not recorded in this examination.  However, this does 
not change the fact that hearing loss has not been shown at 
separation, and that audiological testing performed at the time 
showed that the Veteran's hearing was normal.  Moreover, in the 
May 1969 report of medical history, the Veteran denied having 
trouble with his ears or hearing loss. 

Based on the Veteran's service treatment records, the Board finds 
that, while the Veteran did sustain acoustic trauma in service 
and may have had temporary hearing loss following a nearby 
explosion from a grenade or mortar, a chronic hearing loss 
disability did not manifest in service.  As the May 1969 
separation examination shows, any temporary hearing problems had 
resolved by that time. 

Nevertheless, the fact that the Veteran's hearing was within 
normal limits at separation, as shown by audiometric testing in 
the May 1969 separation examination report, does not preclude 
service connection for a current hearing loss disability.  See 
Hensley, 5 Vet. App. at 159.  A nexus between the Veteran's 
bilateral hearing loss and his in-service noise exposure may 
still be established based on all the evidence of record, 
including evidence showing a continuity of symptomatology.  See 
id; see also 38 C.F.R. § 3.303(d).  

The Board acknowledges the Veteran's contention that his current 
bilateral hearing loss disability was caused by his in-service 
noise exposure.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  The Board must then determine the credibility and weight 
of the Veteran's statements, a factual finding going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  However, the Veteran, as a lay person, has 
not been shown to have the requisite medical knowledge or 
training to diagnose a medical disorder or render an opinion as 
to the cause or etiology of a current disorder unless such can be 
readily apprehended by the senses alone and does not require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  
In this case, the Board cannot consider as competent evidence the 
Veteran's opinion that his current bilateral hearing loss 
disability was caused by in-service noise exposure, as this is a 
determination that is medical in nature (i.e. cannot be made 
based on lay observation alone) and therefore requires medical 
expertise.  See id; see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The earliest evidence of the Veteran's hearing loss is a November 
2005 VA treatment record which reflects a diagnosis of bilateral 
sensorineural hearing loss.  In this record, the Veteran gave a 
history of his noise exposure in service similar to that reported 
in the July 2006 VA examination.  

The July 2006 VA examination report reflects that the Veteran 
reported significant noise exposure in service, as discussed 
above, and no significant noise exposure after service.  After 
reviewing the Veteran's claims file and medical records, taking 
the Veteran's reported history, and examining the Veteran, the 
examiner opined that, because the Veteran's hearing tests at 
entrance and discharge were within normal limits through 4000 
Hertz, the Veteran's hearing loss between the ranges of 500 Hertz 
and 4000 Hertz was not due to military noise trauma.  The 
examiner did find that the Veteran's hearing loss at 6000 Hertz 
and 8000 Hertz was at least as likely as not due to military 
noise exposure because the Veteran's tinnitus, for which service 
connection has been established, could be associated with such 
high frequency hearing loss.  However, the examiner noted that 
the Veteran's hearing levels at 6000 Hertz and 8000 Hertz were 
not actually recorded at his separation examination.  

A November 2006 private audiological examination reflects that 
the Veteran had bilateral hearing loss which "could be 
consistent with" noise exposure.

The Veteran also submitted an excerpt from the Merck Manual 
stating that any source of intense noise, including gunfire, can 
damage the inner ear.  The excerpt further states that usually a 
high-frequency tinnitus accompanies the hearing loss and that the 
loss occurs first at 4000 Hertz and gradually moves into the 
lower frequencies with future exposure.  The Merck Manual also 
notes that in contrast to most sensorineural hearing losses, 
hearing loss from noise exposure is less at 8000 Hertz than at 
4000 Hertz.  

With regard to this excerpt from the Merck Manual, the Court has 
held that a medical article or treatise can provide important 
support for a claim if it is combined with an opinion of a 
medical professional.  Sacks v. West, 11 Vet. App. 314, 317 
(1998).  Alternatively, medical article or treatise evidence, 
standing alone, can provide support if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible argument 
for causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Id.  Here, the Veteran has 
not provided any medical opinion of a medical professional 
supporting his claim.  Moreover, this treatise evidence is not 
specific enough to the facts at hand to enable the Board to 
determine whether in this particular case the Veteran's hearing 
loss was caused by service.  See id. (citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Indeed, because the Veteran's hearing was 
normal at 4000 Hertz at separation, and because his hearing loss 
at 8000 Hertz as reflected in the July 2006 VA examination report 
(70 decibels and 80 decibels for the right and left ear, 
respectively) is greater than his hearing loss at 4000 Hertz in 
either ear, this treatise would actually weigh against the 
Veteran's claim as it indicates that just the opposite pattern of 
hearing loss is present in cases of noise-induced hearing loss.  
Consequently, the Board finds that this excerpt does not support 
the Veteran's claim and is not entitled to any weight.  

In carefully reviewing the record, the Board finds that service 
connection on a presumptive basis is not warranted, as there is 
simply no competent evidence that the Veteran's hearing loss 
manifested to a compensable degree within one year of separation.  
See 38 C.F.R. §§ 3.307; 3.309(a).  Indeed, there is no evidence 
showing that the Veteran's hearing loss manifested prior to 2005. 

The Board also finds that service connection is not warranted on 
a direct basis as the preponderance of the evidence weighs 
against a relationship between the Veteran's current hearing loss 
disability and the acoustic trauma he sustained in service.  As 
discussed above, the Board finds that a chronic hearing loss 
disability did not manifest in service.  Although the Veteran 
sustained acoustic trauma and may have lost his hearing for a 
couple of days following a nearby explosion, his hearing problems 
resolved, and at separation his hearing was shown to be normal.  
Thereafter, the Veteran's current hearing loss disability did not 
manifest until around 2005 based on the evidence of record.  
There is no indication that the Veteran sought treatment for 
hearing loss before this time, and the Veteran has not stated 
that he experienced hearing loss prior to 2005, let alone ever 
since his period of service.  This long period of over 35 years 
between the Veteran's separation in July 1969 and the earliest 
evidence of manifestation of hearing loss in November 2005 weighs 
against a relationship between the Veteran's current hearing loss 
disability and his in-service noise exposure.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a condition was incurred in service).  In 
short, there is no evidence of a continuity of symptomatology 
connecting the Veteran's period of service with his current 
hearing loss disability.  Finally, the July 2006 VA examination 
report further weighs against the Veteran's claim, as the 
examiner opined that it was less likely as not that the Veteran's 
hearing loss between 500 and 4000 Hertz was related to service 
based on his normal hearing at separation.  

The Board notes that the examiner did find that the Veteran's 
hearing loss at 6000 and 8000 Hertz was at least as likely as not 
related to service based on the presence of tinnitus.  However, 
as discussed above, a hearing loss disability as defined for VA 
compensation purposes only pertains to hearing loss in the 
frequencies between 500 and 4000 Hertz.  See 38 C.F.R. § 3.385.  
The examiner did not find that the Veteran's hearing loss in this 
range was related to his hearing loss at 6000 and 8000 Hertz.  
Thus, whether the Veteran's hearing loss at these higher 
frequencies is related to in-service noise exposure is irrelevant 
to the present claim and does not support a finding of service 
connection. 

The Board has also considered the November 2006 private 
audiological examination reflecting that the Veteran had 
bilateral hearing loss which "could be consistent with" noise 
exposure.  However, this statement is not sufficient to support a 
nexus between the Veteran's hearing loss and his period of 
service.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The finding that the Veteran's 
hearing loss could be related to noise exposure, without any 
discussion as to the likelihood of such a relationship, is 
speculative in nature and thus is not entitled to any weight.  
Moreover, the examiner did not specify whether the Veteran's 
hearing loss may be related to in-service noise exposure, did not 
give a rationale, and did not account for the fact that the 
Veteran's hearing was shown to be normal in the May 1969 
separation examination report.  See Nieves-Rodriguez, 22 Vet. 
App. 295, 304 (2008) (holding that the probative value of a 
medical opinion comes from its reasoning, and therefore neither a 
VA medical examination report nor a private medical opinion is 
entitled to any weight if it contains only data and conclusions).  
Thus, this examination report is of little or no probative value 
and is outweighed by the July 2006 VA examination report which is 
not speculative in nature, is supported by a rationale, and is 
based in part on a review of the Veteran's medical history.  See 
id.  

There is no competent or credible evidence otherwise suggesting a 
relationship between the Veteran's current hearing loss 
disability, which is first shown to have manifested around 2005, 
and his in-service noise exposure which occurred over thirty five 
years earlier. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral hearing loss disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received sufficient to reopen 
the claim of entitlement to service connection for hemorrhoids; 
the appeal is granted to this extent only.  

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 


REMAND

The Veteran claims entitlement to service connection for 
hemorrhoids.  For the following reasons, the Board finds that 
further development is necessary to ensure a complete record 
before this claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

Here, the Board finds that the McLendon elements have been met.  
In this regard, an April 1969 service treatment reflects that the 
Veteran had a week-long history of internal hemorrhoids.  The 
Veteran's May 1969 separation examination report also reflects 
that the Veteran had palpable internal hemorrhoids and that a 
surgical appointment had been scheduled.  After service, a May 
2002 private treatment record reflects a diagnosis of 
hemorrhoids.  An October 2005 letter from the Veteran's private 
physician states that he had been treating the Veteran for over 
20 years and that the Veteran's medical conditions included 
hemorrhoids.  Accordingly, the Board finds that there is evidence 
a current disability and an in-service disease or condition.  
Moreover, because the Veteran's May 1969 separation examination 
reflects a diagnosis of hemorrhoids, the Board finds that there 
is an indication that the Veteran's current diagnosis of 
hemorrhoids may be related to the hemorrhoids diagnosed in 
service.  Finally, there is insufficient evidence to decide this 
claim as the Board may not substitute its own medical judgment 
for that of a medical expert.  See Colvin v. Derwinski, Vet. App. 
171, 175 (1991).  Thus, the Veteran must be afforded a VA 
examination before this claim can be decided. 

Also, on remand, the Veteran's March 2006 VA treatment records 
from March 2006 to the present should be obtained. 

Finally, the Veteran's private physician, Dr. M.N. at West Clinic 
in Topeka, Kansas, stated that he had been treating the Veteran 
for 20 years and that the Veteran's medical conditions included 
hemorrhoids.  On remand, a letter should be sent to the Veteran 
requesting that he fill out an enclosed release form authorizing 
VA to request records from Dr. M.N. at West Clinic, if the 
Veteran so wishes.  The Veteran should also be requested to 
identify any other sources of treatment for hemorrhoids and, if 
he so wishes, to fill out release forms authorizing VA to request 
records of such treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) 
should make every effort to obtain records of 
treatment that the Veteran may have received 
for his hemorrhoids from March 2006 to the 
present.  All efforts to obtain these records 
must be fully documented and associated with 
the claims file.  If the AOJ is unable to 
obtain these records, the Veteran should be 
notified of this fact and a copy of such 
notification associated with the claims file. 

2.  The AOJ should send the Veteran a letter 
requesting that he fill out an enclosed 
release form authorizing VA to request 
records of hemorrhoid treatment received from 
Dr. M.N. at West Clinic in Topeka, Kansas 
(see October 2005 letter from Dr. M.N.) if 
the Veteran so wishes.  The Veteran should 
also be requested to identify any other 
sources of treatment for hemorrhoids and, if 
he so wishes, to fill out release forms 
authorizing VA to request records of such 
treatment.  

3.  The AOJ should schedule the Veteran for 
an examination to assess the nature and 
etiology of his hemorrhoids.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether any hemorrhoid disorder 
diagnosed on examination is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If hemorrhoids are not found on the day of 
examination, the examiner should address the 
issue of whether the Veteran's hemorrhoids is 
a disorder subject to periods of remission 
and, based on the Veteran's past history of 
treatment, render an opinion as to whether 
his intermittent manifestations of 
hemorrhoids may be related to service.  This 
opinion should follow the guidelines set 
forth above. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  After the above development is completed, 
the AOJ should readjudicate the claim for 
service connection for hemorrhoids.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until further notice.  However, the Board takes this 
opportunity to advise the Veteran that the conduct of the efforts 
as directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


